 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 925 
In the House of Representatives, U. S.,

March 21, 2010
 
RESOLUTION 
Resolution Expressing the sense of the House of Representatives regarding the meritorious service performed by aviators in the United States Armed Forces who, as a result of hostile action, mechanical failures, or other problems, were forced to evade or escape enemy capture, were captured but subsequently escaped, or were compelled to endure arduous confinement, retaliation, and even death as a result of their efforts to evade capture or escape. 
 
 
Whereas aviators in the Armed Forces, including pilots, navigators, bombardiers, weapons control officers, and other aircraft crew members, have served the United States with great courage and distinction in every major conflict during the 20th and 21st centuries;  
Whereas thousands of aviators in the Armed Forces have been forced down while performing their missions, as a result of hostile action, mechanical failures, or other problems;  
Whereas many of these aviators overcame long odds and great hardships to return to their units and resume their service to the United States; 
Whereas some of these aviators tried to evade enemy forces, but were captured, and some of these aviators were compelled to endure arduous confinement, retaliation, and even death as a result of their efforts to evade capture or escape; 
Whereas these aviators faced the added responsibility of maintaining the secrecy of their escape and evasion methods in order to protect the lives of people who assisted them and other aviators; and  
Whereas the need to maintain secrecy initially may have prevented these aviators from being publically recognized for their meritorious service in avoiding capture, in escaping from captivity, or for their efforts to escape: Now, therefore, be it   
 
That it is the sense of the House of Representatives that— 
(1)aviators in the United States Armed Forces who, as a result of hostile action, mechanical failures, or other problems, were forced to evade or escape enemy capture, were captured but subsequently escaped to return to their units and resume their service to the United States, or were compelled to endure arduous confinement, retaliation, and even death as a result of their efforts to evade capture or escape should be publically recognized for their extraordinary service; and  
(2)the Secretaries of the military departments should consider these aviators for appropriate recognition within their branch of the Armed Forces.  
 
Lorraine C. Miller,Clerk.
